         Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 1 of 16



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------- X
                                                   )
RALF HARTMANN,                                     )
                                                   )       C.A. No.
                            Plaintiff,             )
                                                   )
                  v.                               )       COMPLAINT AND
                                                   )       JURY DEMAND
APPLE, INC.                                        )
                                                   )
                            Defendant.             )
                                                   )
-------------------------------------------------- X


       Plaintiff, Ralf Hartmann, by and through his attorneys, Lebowitz

  Law Office LLC, as and for the complaint against defendant APPLE,

  Inc., (“Apple) as follows:

                            NATURE OF THE ACTION
       1.    This is a civil action for damages against Defendants for

  violations of the United States Copyright Act of 1976, 17 U.S.C. §§

  101, et seq. This action arises out of Defendant’s infringement of

  copyrights in numerous Motion Pictures (as defined below) to which

  Plaintiff owns or controls copyright and/or exclusive distribution

  rights.

       2.    Plaintiff brings this action against Defendant for direct,

  and contributory infringement of Plaintiff’s copyrights in the Motion

  Pictures, in violation of the Copyright Act of 1976, as amended, 17

  U.S.C. §§ 101 et seq. (the “Copyright Act”), the Berne Convention for

  the Protection of Literary and Artistic Works (the “Berne

  Convention”), as adopted by the Copyright Act, and in violation of the

  copyright laws of the foreign countries identified below, where

  Defendant also violated Plaintiff’s copyrights by committing

                                      1
         Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 2 of 16



infringing acts, including, without limitation, copying, distributing,

renting, lending, selling, issuing, performing or broadcasting the

Motion Pictures within these Foreign Countries

(the “Foreign Copyright Laws”).     Plaintiff seeks damages for

Defendant’s infringements (and an injunction to prevent further

unlawful use).

                                   PARTIES

        3.   Plaintiff Ralf Hartmann (“Plaintiff” or “RH”) is a citizen

and resident of Germany.

        4.   Defendant Apple, Inc. (“Apple”) is a corporation organized

and existing under the laws of the State of California but operates in

all 50 states and has numerous offices, stores, and employees in New

York.

        5.   Upon information and belief, Apple owns and operates the

iTunes store and service, and the iTunes App, described below. iTunes

has no independent operation. Instead, it is completely controlled in

every manner by defendant Apple.

                           JURISDICTION AND VENUE

        6.   The jurisdiction of this Court is based upon 28 U.S.C. §§

1331 and 1338 in that this controversy arises under the Copyright Act

and Copyright Revision Act of 1976 (17 U.S.C § 101 et seq.). This

action is a civil action over which this court has original

jurisdiction.

        7.    Upon information and belief, a substantial part of the

facts of infringement complained of herein occurs or has occurred in

this district, and Defendants are subject to personal jurisdiction in


                                      2
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 3 of 16



this district because they maintain a headquarters in this district

located at 100-104 Fifth Avenue, New York, NY.

     8.    Personal jurisdiction over Defendant is proper in this

Court, among other reasons, on the grounds that Defendant, through

its interactive web-based media distribution service, caused the

unlicensed rental, sale, broadcast and distribution of the

Plaintiff’s Motion Pictures throughout the State of New York,

including within this judicial district.

     9.    This Court has personal jurisdiction over Defendants

pursuant to CPLR § 302 (New York’s long-arm statute) due to their

continuous and systematic business activities within New York as

described below. Defendants have conducted and do conduct business

within New York. Defendants, directly or through intermediaries

(including distributors, retailers, and others), ship, distribute,

offer for sale, sell, and advertise products in the United States,

and specifically to New York. Defendants purposefully and

voluntarily streamed, rented, sold, broadcast and distributed

Plaintiffs’ Motion Pictures in New York.

     10.   Venue is proper in this district pursuant to 28 U.S.C. §§

1391(b) and (c) and/or 1400(a).




                                   3
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 4 of 16



                           GENERAL ALLEGATIONS

The Motion Pictures

     11.     Pursuant to an agreement and short form assignment entered

into between Capella Films, Inc. (“Capella Films”) and RH dated

January 1, 2008, Capella Films assigned, transferred and sold to RH

all of Capella Films’ interests (the “Interests”) in multiple motion

pictures, including the following nine (9) motion pictures:    (i)

Austin Powers: International Man of Mystery; (ii) After the Rain;

(iii) A Business Affair; (iv) Commander Hamilton; (v) Drop Dead

Gorgeous; (vi) Fall; (vii) The Last Tattoo; (viii) Music From Another

Room; and (ix) Pete’s Meteor (the “Motion Pictures”).

     12.     The Interests acquired by RH included the copyrights in the

following Motion Pictures registered with the United States Copyright

Office: After The Rain; A Business Affair; Commander Hamilton; Fall;

The Last Tattoo; Music From Another Room; and Pete’s Meteor.     The

copyright registration numbers for each of these Motion Pictures are

set forth in the document annexed hereto as Exhibit A.

     13.     Among the bundle of rights afforded to RH under United

States copyright law – which rights were acquired from Capella Films –

are the exclusive rights to “Reproduce the copyrighted work,”

“distribute copies…of the copyrighted work to the public,” “perform

the copyrighted work publicly,” and “display the copyright work

publicly.”    17 U.S.C. § 106.   This includes the exclusive right “to

transmit or otherwise communicate a performance or display” of the

Motion Pictures “to the public by means of any device or process

whether the members of the public capable of receiving the performance


                                     4
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 5 of 16



or display receive it in the same place or in separate places and at

the same time or at different times.”   Id. § 101.

     14.   The Interests acquired by RH from Capella Films also

included the copyright in and to the following two Motion Pictures

throughout the International Territory (including any renewals and

extensions of copyright):    Austin Powers:   International Man of

Mystery; and Drop Dead Gorgeous.    Here, the “International Territory”

acquired by RH was defined as “the universe with the exclusion of the

United States and Canada”.

     15.   Apple owns and operates an internet based, media

distribution store and service called iTunes (“iTunes Store”) through

which they offer, among other digital content, films and television

shows for rent or purchase via a transactional video on demand

distribution method (“TVOD”).

     16.   Although the iTunes Store is accessible via the internet,

in order to rent or purchase films or other digital content through

the iTunes store, a user must install Apple’s proprietary digital

media player (“iTunes Software”) in order to rent or purchase digital

content from the iTunes Store. The iTunes Software is available for

download for Macintosh and Windows computers and Apple branded

portable devices, such as the iPhone and iPad.

     17.   Upon information and belief, the iTunes Store is currently

available in over 175 countries and territories around the world.

     18.   The iTunes Store is accessible at www.apple.com/itunes and

equivalent international websites in foreign countries, including, but

not limited to Australia (www.apple.com/au/itunes), United Kingdom


                                    5
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 6 of 16



(www.apple.com/gb/itunes), Germany (www.apple.com/de/itunes), Poland

(www.apple.com/pl/itunes), Norway (www.apple.com/no/itunes), Sweden

(www.apple.com/se/itunes), Finland (www.apple.com/fi/itunes), and

Denmark (www.apple.com/dk/itunes) (the “Foreign Countries”).

     19.   Beginning in July 2017, Defendant, without Plaintiff’s

authorization, has reproduced, distributed to the public for profit by

sale or by rental, and publicly performed Plaintiff's copyright

protected Motion Pictures After the Rain, in the United States,

including in this District, in violation of Plaintiff’s exclusive

rights, including the display of the individual images of the Motion

Picture After the Rain.

     20.   Specifically, Defendant reproduced, distributed, publicly

performed and displayed the Motion Picture After the Rain in the

United States through its iTunes Store – both accessible to public end

users via the internet, iTunes Software and by downloadable app – and

by means of sale (Electronic Sell Through or “EST”) or rental

(Download to Rent or “DTR”).

     21.   Defendant continued to reproduce, distribute, publicly

perform and display the Motion Picture After the Rain in the United

States, including in this District, via Defendant’s iTunes Store thru

December 2017, and upon information and belief, thereafter into 2018.

     22.   During this period, the Motion Picture After the Rain was

rented or purchased in the United States by end users of iTunes.

     23.   Moreover, beginning in July 2017, Defendant, without

Plaintiff’s authorization, has reproduced, distributed to the public

for profit by sale or by rental, and publicly performed Plaintiff's


                                   6
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 7 of 16



copyright protected Motion Pictures After the Rain and Austin Powers:

International Man of Mystery, on its iTunes Store, in the Foreign

Countries, including, but not limited to, United Kingdom, Norway,

Sweden, Finland, and Denmark.

     24.     Specifically, Defendant reproduced, distributed, publicly

performed and displayed the Motion Pictures After the Rain and Austin

Powers:    International Man of Mystery in the Foreign Countries through

its iTunes Store – accessible to public end users in the Foreign

Countries via the internet using iTunes Software or by downloadable

app – and by means of sale (EST) or rental (DTR).

     25.     Defendant continued to reproduce, distribute, publicly

perform and display the Motion Pictures After the Rain and Austin

Powers:    International Man of Mystery in the Foreign Countries, via

the iTunes Store thru December 2017, and upon information and belief,

thereafter into 2018.

     26.     Collectively, the Motion Pictures After the Rain and Austin

Powers: International Man of Mystery were reproduced, distributed,

publicly performed and/or displayed thousands of times in the Foreign

Countries.

     27.     Defendant, without Plaintiff’s authorization, have upon

information and belief, stored, hosted, and reproduced multiple,

identical, digital copies of each of these two Motion Pictures - After

the Rain and Austin Powers: International Man of Mystery – onto and

among multiple hard drives housed in Defendant’s digital storage

facilities or data centers (“Data Centers”) which are located

throughout the United States.


                                     7
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 8 of 16



     28.   Upon information and belief, each Data Center is one part

of or one node within a larger, connected network of Data Centers

which Defendant’s own in the United States.

     29.   Upon information and belief, each of Defendant’s Data

Center is connected to the internet, and to each other, which allowed

Defendants to copy each of these two Motion Pictures - After the Rain

and Austin Powers: International Man of Mystery – onto many hard

drives or servers located within the multiple Data Centers which

Defendant owns in the United States.

     30.   Upon information and belief, Defendant then reproduced,

distributed, publicly performed and displayed the Motion Pictures -

After the Rain – from its Data Centers in the United States to end

users in the United States, including this District, via the iTunes

Store –by means of sale (EST) and rental (DTR).

     31.   Upon information and belief, Defendant also then

reproduced, distributed, publicly performed and displayed the Motion

Pictures - After the Rain and Austin Powers: International Man of

Mystery – from its Data Centers in the United States to end users in

the Foreign Countries, via the iTunes Store – by means of sale (EST)

and rental (DTR).

     32.   Defendant’s reproduction, distribution, public performance

and/or display of the Motion Picture - After the Rain – within the

United States was without Plaintiff’s license or authorization and a

violation of the Copyright Act.

     33.   Defendant’s reproduction of the Motion Pictures - After the

Rain and Austin Powers: International Man of Mystery – within the


                                   8
         Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 9 of 16



United States and distribution, public performance and/or display of

these Motion Pictures in the Foreign Countries, was without

Plaintiff’s license or authorization and a violation of the Copyright

Act.

        34.   Upon information and belief, Defendant’s reproduction,

distribution, public performance and/or display of the Motion Picture

- After the Rain – within the United States, occurred multiple times,

since July 2017.

        35.   Upon information and belief, Defendant’s reproduction of

the Motion Pictures - After the Rain and Austin Powers: International

Man of Mystery – within the United States, and distribution, public

performance and/or display of these Motion Pictures in the Foreign

Countries, occurred hundreds, if not thousands of times, since July

2017.

        36.   Upon information and belief, Defendant’s infringing acts,

including, without limitation, copying, distributing, renting,

lending, selling, issuing, performing or broadcasting the Motion

Pictures - After the Rain and Austin Powers: International Man of

Mystery – within the Foreign Countries and in violation of Foreign

Copyright Law, occurred hundreds, if not thousands of times, since

July 2017.

        37.   Because information regarding Defendant’s full use of RH’s

Motion Pictures remains incomplete or in Defendant’s sole possession,

the full and complete scope of Defendant’s infringing activities and

infringing uses of RH’s Motion Pictures has not yet been fully

ascertained.


                                      9
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 10 of 16



     38.    Upon information and belief, a reasonable opportunity for

further investigation and discovery will yield evidence that

Defendant’s unauthorized, unlicensed, and/or infringing use and

exploitation of the Motion Pictures is not limited to the uses

described herein.

     39.    Defendant’s pattern of unlicensed, unauthorized, and

uncompensated use of the Motion Pictures injured Plaintiff, including

by depriving Plaintiff of his rightful compensation for the use of his

Motion Pictures and infringing on Plaintiff’s exclusive rights to

control the reproduction, use, distribution, and sale of his Motion

Pictures.

                            CLAIMS FOR RELIEF

                                 COUNT I

           Direct Infringement of Copyright in the United States

     40.    RH incorporates by reference each and all of his prior

allegations as if set forth herein.

     41.    Defendant, without Plaintiff’s authorization, has

reproduced, distributed to the public for profit by sale or by rental,

and publicly performed Plaintiff's copyright protected Motion Picture

After the Rain in the United States, including in this District, in

violation of Plaintiff’s exclusive rights, including the display of

the individual images of the Motion Picture After the Rain.

     42.    The foregoing acts of infringement by Defendant has been

willful, intentional, and in disregard and with indifference to the

rights of Plaintiff.




                                    10
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 11 of 16



     43.   As a direct and proximate result of Defendant’s

infringement of RH’s copyrights and exclusive rights under

copyright in the Motion Pictures, RH is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount

of $150,000 with respect to each work infringed, or such other

amounts as may be proper under 17 U.S.C. § 504(c). Alternatively,

at RH’s election, pursuant to 17 U.S.C. § 504(b), RH shall be

entitled to its actual damages, including Defendant’s profits from

infringement, as will be proven at trial.

     44.   RH is entitled to his costs, including reasonable

attorneys' fees, pursuant to 17 U.S.C. § 505.

                                COUNT II

   Contributory Infringement of Copyrights in the United States

     45.   RH incorporates by reference each and all of his prior

allegations as if set forth herein.

     46.   Defendant maintains the website www.apple.com/itunes and

offers access to the iTunes Store via the iTunes Software and

downloadable App, through which Defendant reproduced, distributed

to the public for profit by sale or by rental, and publicly

performed Plaintiff's copyright protected Motion Picture - After

the Rain - in the United States, in violation of Plaintiff’s

exclusive rights, including the display of the individual images

of the Motion Picture After the Rain.

     47.   Defendants also developed, maintained and distributed

the iTunes Software and iTunes App through which Defendant

reproduced, distributed to the public for profit by sale or by rental,


                                   11
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 12 of 16



and publicly performed Plaintiff's copyright protected Motion Picture

- After the Rain - in the United States, in violation of Plaintiff’s

exclusive rights, including the display of the individual images of

the Motion Picture After the Rain.

     48.   Defendant, by facilitating, managing or directing

unauthorized distributions of the Motion Picture After the Rain, , to

which RH owns or holds the exclusive rights, materially contributed to

the violation of the copyright laws by end users of the iTunes Store.

     49.   The acts of contributory infringement by Defendant has been

committed willfully and with the knowledge that its conduct aided and

abetted the end-users of the iTunes Store to violate the exclusive

rights of Plaintiff in the Motion Picture After the Rain.

     50.   Each unlawful reproduction, distribution, public

performance and/or public display of the Motion Picture - After the

Rain – by end-users of the iTunes Store constitutes a separate act of

contributory infringement on the part of Defendant for which Plaintiff

is entitled to actual damages.

     51.   As a direct and proximate result of Defendant’s

contributory infringement of RH’s copyrights and exclusive rights

under copyright, RH is entitled to maximum statutory damages,

pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with

respect to each work infringed, or such other amounts as may be

proper under 17 U.S.C. § 504(c). Alternatively, at RH’s election,

pursuant to 17 U.S.C. § 504(b), RH shall be entitled to his actual

damages, including Defendant's profits from infringement, as will

be proven at trial.


                                     12
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 13 of 16



     52.     RH is entitled to his costs, including reasonable

attorneys' fees, pursuant to 17 U.S.C. § 505.

                                COUNT III

   Contributory Infringement of Copyrights in Motion Pictures
 Reproduced on Defendant’s Data Centers in the United States and
                 Distributed To Foreign Countries

     53.     RH incorporates by reference each and all of its prior

allegations as if set forth herein.

     54.     Defendant, without Plaintiff’s authorization, reproduced

digital copies of the Motion Pictures - After the Rain and Austin

Powers:    International Man of Mystery - on Defendant’s Data Centers in

the United States, for the purpose of further distributing the Motion

Pictures in the Foreign Countries, via their iTunes Store.

     55.     From Defendant’s Data Centers in the United States, and

through their iTunes Store, Defendants’ distributed copies of the

Motion Pictures - After the Rain and Austin Powers:    International Man

of Mystery – to iTunes Store end-users located in the Foreign

Countries.

     56.     Defendant’s wrongful acts of reproduction and distribution

of the Motion Pictures - After the Rain and Austin Powers:

International Man of Mystery – on their Data Centers in the United

States, were predicate acts of domestic copyright infringement from

which flowed extraterritorial acts of copyright infringement by end-

users of the iTunes Store in the Foreign Countries.

     57.     Each such unlawful reproduction and distribution of any of

these Motion Pictures - After the Rain and Austin Powers:

International Man of Mystery – from Defendant’s Data Centers in the


                                    13
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 14 of 16



United States to end-users of the iTunes Store in the Foreign

Countries, constitutes a separate act of contributory infringement by

Defendant for which Plaintiff is entitled to actual damages.

     58.   As a direct and proximate result of Defendant’s

contributory infringement of RH’s copyrights and exclusive rights

under copyright, RH is entitled to maximum statutory damages,

pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with

respect to each work infringed, or such other amounts as may be

proper under 17 U.S.C. § 504(c). Alternatively, at RH’s election,

pursuant to 17 U.S.C. § 504(b), RH shall be entitled to its actual

damages, including Defendant’s profits from infringement, as will

be proven at trial.

     59.   RH is entitled to his costs, including reasonable

attorneys' fees, pursuant to 17 U.S.C. § 505.

                                COUNT IV

              Copyright Infringement In Violation Of The
                        Foreign Copyright Laws


     60.   RH incorporates by reference each and all of its prior

allegations as if set forth herein.

     61.   Defendant stored digital copies of the Motion Pictures -

After the Rain and Austin Powers: International Man of Mystery - on

their servers located in the United States.

     62.   Defendant utilized the Prime Video service to stream the

Motion Pictures - After the Rain and Austin Powers: International Man

of Mystery - from their servers in the United States and/or the

Foreign Countries, to iTunes Store customers in the Foreign Countries.

                                   14
      Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 15 of 16



     63.   Plaintiff’s exclusive rights in the Motion Pictures - After

the Rain and Austin Powers: International Man of Mystery - are

protectable under Foreign Copyright Laws of countries that are

signatories to the Berne Convention.

     64.   Defendant’s actions of distributing copies of RH’s

copyright protected Motion Pictures - After the Rain and Austin

Powers: International Man of Mystery – to iTunes Store customers in

the Foreign Countries, through the iTunes Store accessible via

www.apple.com or Defendant’s equivalent websites in the Foreign

Countries, or via the iTunes Software, without RH’s authorization or

consent, constitutes copyright infringement under the Foreign

Copyright Laws, entitling RH to money damages under the Foreign

Copyright Laws, including, where applicable, statutory damages for

each infringing act.

     WHEREFORE, Plaintiff Ralf Hartmann prays that this Court enter

judgment against Defendant Apple, Inc. as follows:

           (a)   That Defendant be held to have infringed upon
                 Plaintiff’s copyrights in violation of the Copyright
                 Act of 1976, 17 U.S.C. §§ 501 et seq.;

           (b)   that Defendant be held to have willfully infringed
                 upon Plaintiff’s copyrights in violation of the
                 Copyright Act of 1976, 17 U.S.C. §§ 501 et seq.;

           (c)   that an accounting be had and judgment be rendered
                 against Defendant for the profits, gains, and
                 advantages derived from its wrongful actions, with
                 such amounts to be increased and trebled as provided
                 by law because of the willful and deliberate nature of
                 Defendant’s actions;

           (d)   compensatory damages and full restitution of all funds
                 acquired from Defendant’s unfair business practices,
                 including disgorgement of profits;

           (e)   actual damages suffered by Plaintiff;

                                   15
Case 1:20-cv-06049-GHW Document 1 Filed 08/03/20 Page 16 of 16
